| TOBIAS, J.,
Concurring in Part and Dissenting in Part.
I respectfully concur in part and dissent in part..
As I read the lease as a whole, (a) § 3 thereof fixes the initial rent at $24,000 plus a 6% real estate agent’s commission,1 and (b) § 20 thereof requires that the lessee pay the real estate agent’s commission of 6% directly to the agent.2 I find no ambiguity. That is, the parties specified initially that the lessor was to receive a net rent of $24,000. As the lease matured in age, the rent increased in accordance with a formula tied to the Consumer Price Index (“CPI”). It therefore follows that whether one applies the CPI simultaneously to the aggregate of rent plus commission, or independently to the rent and then the 6% commission, the resulting rent and agent’s commission parts results in the identical dollar amounts for rent and commission.
*58In that regard, it is my view that the case should be remanded to the trial court for purposes of checking the calculation of the sums that are or are not duej^between the parties, for the record lacks sufficient information as to whether the correct CPI formula has been used.

. ".. .Lessee shall pay rental at the base annual rate of $24,000.00, and in addition thereto shall pay an additional sum equal to six (6%) per cent thereof, which shall be the amount of the real estate commission payable to Clement J. Dufau, real estate agent, as hereinafter provided.”


. "... Lessee agrees to pay Clement J. Dufau, real estate agent, his successors and assigns, a commission of six (6%) per cent of the rentals paid by Lessee to Lessor as previously provided herein; Lessor shall have no responsibility to the real estate agent for the payment of this commission.”